Citation Nr: 1722644	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  09-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

6.  Entitlement to an initial compensable rating for corns of the bilateral fifth toes.

7.  Entitlement to an initial compensable rating for an aortic valve insufficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted in November 2015 at the Central Office.  A transcript of that hearing is on file.

This case was previously before the Board in February 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a recent holding, the Court held that VA's regulations require that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  

Further, in evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating where there exists functional loss due to pain, weakness, excess fatigability, or incoordination, and where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran underwent a VA examination of her spine, knees, and feet in July 2016.  The spine examination does not appear to have been performed using both active and passive motion, as there are no notes indicating how the range of motion tests were performed.  Moreover, although functional loss of range of motion of the lumbar spine due to pain was indicated, the examiner did not describe or express in degrees the extent of that loss.  Likewise, the knee examination does not appear to have been performed using active and passive motion, and weightbearing and non-weightbearing tests.  The only related note indicates pain with weightbearing.  Consequently, the Boards find these examinations inadequate and a remand is necessary in order to obtain new VA examinations.  On remand, the Veteran's neurological disabilities associated her lumbar spine disability should be addressed as well.

Further, the Board directed the AOJ to consider whether the Veteran's fifth toe disabilities are more appropriately rated pursuant to the rating criteria for foot impairments than the skin disabilities.  Beyond ordering a foot examination instead of a skin examination, the AOJ does not appear to have considered foot impairment rating criteria for the Veteran's corns, as only skin disability rating criteria are discussed in the November 2016 supplemental statement of the case.  Therefore, the Board finds that the AOJ did not substantially comply with the remand order.  See Stegall v. West, 11 Vet. App. 168 (1998) (a remand by Board confers upon claimant, as a matter of law, the right to compliance with remand order).  

As the Veteran's bilateral fifth toe disabilities, if considered under the rating criteria for foot impairments, are musculoskeletal disabilities, they fall under Correia's purview as well.  Accordingly, a new examination is necessary to determine the effects of weightbearing and non-weightbearing in active and passive motion on the Veteran's bilateral fifth toe disabilities.  See 28 Vet. App. at 168-70.  

Next, as regards the Veteran's aortic valve insufficiency, the AOJ granted service connection in March 2016, assigning a noncompensable rating.  The Veteran filed a timely notice of disagreement in April 2016, contesting the rating assigned and requesting a 30 percent rating.  To date, no statement of the case respecting the aortic valve insufficiency has been issued to the Veteran.  As the Veteran has appropriately initiated the appellate process respecting this claim, VA has a duty to issue a statement of the case so that the Veteran may complete her appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the matter is remanded at this time.

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Promulgate a statement of the case on the issue of increased evaluation for the Veteran's aortic valve insufficiency.

2.  Obtain any and all VA treatment records from the Woodbridge and Richmond VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA knee examination to determine the current severity of her left and right knee disabilities, with an examiner who has NOT examined the Veteran for these disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible, and the results expressed in degrees.  The knees must be tested for pain in range of motion in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

The examiner should estimate the effect of all functional losses by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.  

4.  Schedule the Veteran for a VA spine examination to determine the current severity of her lumbar spine disability, with an examiner who has NOT examined the Veteran for this disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible, and the results expressed in degrees.  The lumbar spine must be tested for pain on range of motion in both active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.  

In addition to the above testing, the examiner should also address any neurological complications associated with the Veteran's lumbar tendonitis, including the lower extremity radiculopathy.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Schedule the Veteran for a VA foot examination to determine the current severity of her bilateral fifth toe disabilities, with an examiner who has NOT examined the Veteran for these disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary should be conducted and the results reported in detail.  The feet must be tested for pain in range of motion in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  

5.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of her lumbar spine disability, left and right knee disabilities, and bilateral fifth toe disabilities.  

When readjudicating these claims, the AOJ MUST consider whether the Veteran's bilateral fifth toe disabilities are more appropriately rated pursuant to the rating criteria for foot impairments, particularly diagnostic code 5284, as opposed to the rating criteria for skin impairments.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

